Filed 9/22/20 P. v. Palacio CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B303412
                                                           (Super. Ct. No. PA000751)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

LUIS PALACIO,

     Defendant and Appellant.


       Luis Palacio pled guilty to two counts of first degree
murder (Pen. Code,1 §§ 187, subd. (a), 189) and admitted as to
one count that he personally used a firearm within the meaning
of sections 1203.06, subdivision (a)(1) and 12022.5. The trial
court sentenced him to 52 years to life.
       Palacio filed a petition to vacate his murder convictions and
for resentencing pursuant to section 1170.95, applying to persons
convicted of felony murder or murder under a natural and



         1   All statutory references are to the Penal Code.
probable consequences theory. The trial court denied the petition
on the ground that Palacio shot and killed both victims.
      We appointed counsel to represent Palacio in this appeal.
After examination of the record, counsel filed a brief raising no
issues.
      On July 6, 2020, we advised Palacio by mail that he had 30
days within which to personally submit any contentions or issues
that he wished to raise on appeal. We received no reply.
      We have reviewed the entire record and are satisfied that
Palacio’s attorney has fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 441.)
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:



             YEGAN, J.



             PERREN, J.
                   Cynthia L. Ulfig, Judge

            Superior Court County of Los Angeles

               ______________________________



      Thomas Owen, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.